Citation Nr: 0917196	
Decision Date: 05/07/09    Archive Date: 05/12/09

DOCKET NO.  03-15 133A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent prior to 
January 6, 1998 for posttraumatic stress disorder (PTSD).

2.  Entitlement to a rating in excess of 50 percent from 
January 6, 1998 to December 28, 1998; and a rating in excess 
of 70 percent from December 28, 1998 to November 2, 2001 for 
PTSD.

3.  Whether new and material evidence has been received to 
reopen a claim of service connection for a skin disability.

4.  Entitlement to a rating in excess of 10 percent for 
residual scars, status post second degree burns of face, 
ears, hands, knees and feet.

5.  Entitlement to service connection for residuals of left 
chest lipoma.




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Muhlfeld, Associate Counsel


INTRODUCTION

The Veteran had active military service from January 1966 to 
January 1968. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of February 1997, June 2003, and March 2005 
rating decisions by the Department of Veterans Affairs (VA) 
Regional Office (RO) in San Diego, California.

The Veteran testified before the undersigned Veterans Law 
Judge at a January 2009 hearing in San Diego, California.  A 
transcript of that hearing is of record.  During his January 
2009 Board hearing, the Veteran mentioned receiving shrapnel 
wounds to the groin area during service; as such, the Board 
refers the issue of entitlement to service connection for 
shrapnel wounds of the groin area to the RO for appropriate 
action.  Additionally, during his April 2006 burn scar 
examination, the examiner noted that the Veteran had 
telangiectasia on his cheeks and ears which was likely 
related to the second degree burns that the Veteran sustained 
in service.  As such, the Board refers the issue of issue of 
entitlement to service connection for telangiectasia to the 
RO for appropriate action.

In May 2000, the RO denied the Veteran's claim for service 
connection for a skin disability, and service connection for 
lipoma left chest, apparently on the basis that his claims 
were not well grounded.  However, following enactment of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 and Supp. 2006)), which changed the standard for 
processing veterans' claims, the RO re-adjudicated this 
Veteran's claim for a skin disability, and left chest lipoma 
in June 2001.  The Board finds that the effect of the re-
adjudication was to void the May 2000 denial.  VAOPGCPREC 03-
2001 (Jan. 22, 2001).

Although the RO characterized the Veteran's disability 
involving the left chest as a claim for "swelling of the 
left chest," the Board has re-characterized the issue as a 
claim for service connection for residuals of a left chest 
lipoma because this is the specific disability noted in the 
January 2009 Board hearing transcript for which the Veteran 
seeks service connection.  Therefore, the Board will treat 
the August 2002 claim for swelling of the left chest wall as 
a claim for service connection for residuals of left chest 
lipoma.

Additionally, although the RO denied a claim for service 
connection for left chest lipoma in a May 2000 rating 
decision which was re-adjudicated in June 2001 following 
enactment of the VCAA, thereby voiding the May 2000 decision; 
the June 2001 letter to the Veteran informing him of the 
rating decision did not tell him that he had been denied 
service connection for a left chest lipoma.  (It only 
mentioned a lipoma of the right chest).  Further, it is 
unclear whether the June 2001 rating decision even 
adjudicated the Veteran's claim for service connection for 
lipoma of the left chest.  As such, because the June 2001 
letter did not notify the Veteran that his claim for service 
connection for a left chest lipoma had been denied, the Board 
will characterize the Veteran's claim for service connection 
for residuals of left chest lipoma as a claim on the merits, 
rather than a claim to reopen.  


FINDINGS OF FACT

1.  Prior to January 6, 1998, the Veteran's PTSD was 
characterized by symptoms controlled by continuous 
medication, and occupational and social impairment due to 
mild or transient symptoms that caused decreased work 
efficiency and decreased ability to perform occupational 
tasks during periods of significant stress.



2.  From January 6, 1998 to December 28, 1998, the Veteran's 
PTSD was characterized by occupational and social impairment 
with reduced reliability and productivity, and difficulty in 
establishing and maintaining effective work and social 
relationships.

3.  From December 28, 1998 to November 2, 2001, the Veteran's 
PTSD was characterized by occupational and social impairment 
with deficiencies in most areas, including work and family, 
due to impaired impulse control and difficulty in adapting to 
stressful circumstances, and an inability to establish and 
maintain effective relationships.

4.  The Veteran's residual scars, status post second degree 
burns of the hands, knees and feet, are not adherent to the 
underlying tissue, are not deep or unstable, and do not cause 
limitation of motion or function; the scarring does not cover 
an area of 144 square inches; further, the residual of burns 
on the Veteran's face and ears revealed no evidence of 
specific scars or significant skin discoloration due to 
burns; there is no evidence of a characteristic of facial 
disfigurement.

5.  By way of a June 2001 rating decision, the RO denied 
service connection for a skin disability; the Veteran did not 
appeal.

6.  Evidence received since the June 2001 RO decision is new 
to the record in that it was not previously submitted to 
agency decision makers, but it does not raise a reasonable 
possibility of substantiating the claim of service connection 
for a skin disability.

7.  The Veteran does not have residuals of left chest lipoma 
that are related to military service.




CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent prior 
to January 6, 1998 for PTSD have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.132 (1996); 38 C.F.R. §§ 
3.655, 4.1, 4.7, 4.130, Diagnostic Code 9411 (2008).

2.  The criteria for a rating in excess of 50 percent from 
January 6, 1998 to December 28, 1998 for the Veteran's PTSD 
are not met; and the criteria for a rating in excess of 70 
percent from December 28, 1998 to November 2, 2001 for PTSD 
are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.132 (1996); 38 C.F.R. §§ 3.655, 4.1, 4.7, 4.130, 
Diagnostic Code 9411 (2008).

3.  The criteria for a rating in excess of 10 percent for the 
Veteran's residual scars, status post second degree burns of 
the face, ears, hands, knees, and feet have not been met.  38 
U.S.C.A. §§ 1155 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1, 
4.2, 4.10, 4.118, Diagnostic Codes 7800, 7801, 7802, 
7803,7804, 7805 (2008). 

4.  New and material evidence sufficient to reopen a claim of 
entitlement to service connection for a skin disability has 
not been received.  38 U.S.C.A. §§ 1101, 1110, 5108 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.156, 3.303, 3.304 (2008).

5.  The Veteran does not have residuals of left chest lipoma 
that are the result of disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1101, 
1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will attempt to obtain on behalf of 
the claimant, and (3) any evidence that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); but 
see Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), 
rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. Apr 05, 2006) (when VCAA notice follows the 
initial unfavorable AOJ decision, remand and subsequent RO 
actions may "essentially cure[] the error in the timing of 
notice").

The Board notes that effective May 30, 2008, VA amended its 
regulations governing VA's duty to provide notice to a 
claimant regarding the information necessary to substantiate 
a claim.  The new version of 38 CFR 3.159(b)(1), removes the 
portion of the regulation which states that VA will request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim.  See 73 Fed. Reg., 
23353-54 (April 30, 2008).

Although the VCAA has changed the standard for processing 
Veterans' claims, the VCAA has left intact the requirement 
that new and material evidence be received in order to reopen 
a previously and finally denied claim under 38 U.S.C.A. 
§ 5108.  It is specifically noted that nothing in the Act 
shall be construed to require the Secretary to reopen a claim 
that has been disallowed except when new and material 
evidence is presented or secured, as described in 38 U.S.C.A. 
§ 5108.  See 38 U.S.C.A. § 5103A(f).

The Board notes that the Veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in March 
2001, August 2002, November 2002, February 2003, April 2004, 
March 2005, March 2006, August 2007, and June 2008.  
(Although the complete notice required by the VCAA was not 
provided until after the RO adjudicated the appellant's 
claims, "the appellant [was] provided the content-complying 
notice to which he [was] entitled."  Pelegrini, 18 Vet. App. 
at 122.  Consequently, the Board does not find that the late 
notice under the VCAA requires remand to the RO.  Nothing 
about the evidence or any response to the RO's notification 
suggests that the case must be re-adjudicated ab initio to 
satisfy the requirements of the VCAA.)  

Specifically regarding VA's duty to notify, the notifications 
to the Veteran apprised him of what the evidence must show to 
substantiate his claim for service connection, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
Veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
Veteran's behalf.  The Veteran was also apprised of the 
criteria for assigning disability ratings and for award of an 
effective date, see Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), and he was informed of the requirement that 
new and material evidence must be received in order to reopen 
a claim; he was told the definition of new and material 
evidence; he was informed of the reason for the previous 
denial of his claim for service connection for a skin 
disability; and he was told what was required to substantiate 
the underlying service connection claim (see August 2007 VCAA 
letter).  Kent v. Nicholson, 20 Vet. App. 1 (2006).

Regarding the Veteran's claim for increased ratings for his 
PTSD and burn residuals, the Board has considered the Court's 
recent holding in Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008), concerning increased compensation claims and 
38 U.S.C. § 5103(a) notice requirements, and finds that 
further notification is not necessary.  With such claims, 
section 5103(a) compliant notice must meet the following four 
part test: 

(1) that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or 
ask the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on 
the claimant's employment and daily life; 

(2) if the Diagnostic Code under which the claimant 
is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be 
satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability 
and the effect that worsening has on the claimant's 
employment and daily life (such as a specific 
measurement or test result), the Secretary must 
provide at least general notice of that requirement 
to the claimant; 

(3) the claimant must be notified that, should an 
increase in disability be found, a disability rating 
will be determined by applying relevant Diagnostic 
Codes, which typically provide for a range in 
severity of a particular disability from 
noncompensable to as much as 100 percent (depending 
on the disability involved), based on the nature of 
the symptoms of the condition for which disability 
compensation is being sought, their severity and 
duration, and their impact upon employment and daily 
life; 

(4) the notice must also provide examples of the 
types of medical and lay evidence that the claimant 
may submit (or ask the Secretary to obtain) that are 
relevant to establishing entitlement to increased 
compensation, e.g., competent lay statements 
describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence 
showing an increase in the disability or exceptional 
circumstances relating to the disability.  

The Board notes that the notice provided in this case was 
issued prior to the decision in Vazquez-Flores.  As such it 
does not take the form specifically prescribed by that case.  
Nevertheless, further action may not be necessary (1) when 
any defect was cured by actual knowledge on the part of the 
claimant, (2) when a reasonable person could be expected to 
understand from the notice what was needed, or (3) when a 
benefit could not have been awarded as a matter of law.  
Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on 
other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).  

The Board notes that the Veteran was questioned about the 
effect the worsening of his PTSD, and residual burn scarring, 
had on his daily life and occupational activities at his 
April 2006 VA scar examination, and his September 1993 and 
November 1996 VA PTSD examinations.  In response to 
questioning regarding the impact of his disability on his 
daily life, the Veteran reported that his residual burn 
scarring caused itching and increased sensitivity to the sun, 
noting that he had to lubricate his hands because they were 
so easily cut and were like tissue paper, and stated that he 
slept with special ointment and latex gloves on.  Regarding 
his PTSD, the Veteran noted that he stopped working in 
November 2001 because he could not focus anymore, and stated 
that he felt he was unemployable prior to 2001, even though 
he was still working.  The Board finds that the responses to 
the questioning at the VA examinations performed in 
association with the PTSD and residual burn claims show that 
the Veteran had actual knowledge that medical and lay 
evidence was required to show an increase in severity, 
including the impact on his daily life, and employment.

Further, letters to the Veteran dated in March 2006 and June 
2008, provided notice that a disability rating would be 
determined by application of the rating schedule and relevant 
Diagnostic Codes based on the extent and duration of the 
signs and symptoms of his disability and their impact on his 
employment.  See Vazquez-Flores.  The ratings schedule is the 
sole mechanism by which a Veteran can be rated, excepting 
only referral for extraschedular consideration and the 
provisions of special monthly compensation.  See 38 C.F.R. 
Part 4.  The Veteran was made aware of this.  The June 2008 
letter also provided the Veteran with the specific diagnostic 
codes on which his PTSD and residual scars would be 
evaluated.  In addition, this letter provided notice to the 
Veteran of the types of evidence, both medical and lay, that 
could be submitted in support of his claims.  In light of the 
foregoing, the Board finds that, while the notice 
requirements of Vazquez-Flores were not met as contemplated 
by the Court, the administrative appeal process provided the 
Veteran with notice of the specific rating criteria, and it 
is apparent from the record that he understood those things 
relative to a claim for increase as contemplated by the 
Vazquez-Flores Court.  Consequently, a remand is not now 
required to furnish additional notice.

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2008).  This duty to assist contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in federal custody.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2008).  

In the present case, the RO obtained the Veteran's service 
treatment records (STRs), VA and private medical records, and 
afforded the Veteran VA examinations pertaining to his 
increased rating claims for PTSD, residuals of burn scars, 
and residual of left chest lipoma.  Here, the Board finds 
that a VA examination pertaining to the Veteran's skin 
disability is not warranted because as explained below, new 
and material evidence regarding his claim for service 
connection for a skin disability has not been received, and 
as such, VA is not required to provide a medical opinion as 
to whether this disability is related to service.  See 
Paralyzed Veterans of America, et al. v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003) (PVA) 
(without the introduction of new and material evidence, VA is 
not required to provide a medical examination or opinion).  
The Board therefore finds that VA has satisfied its duty to 
notify and the duty to assist pursuant to the VCAA.  See 
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. §§ 
3.159(b), 20.1102; Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The Veteran has not claimed that VA has failed 
to comply with the notice requirements of the VCAA.  VA has 
no duty to inform or assist that was unmet. 

II. Increased ratings

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the Veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  Where 
entitlement to compensation has already been established and 
an increase in the assigned  evaluation is at issue, it is 
the present level of disability that is of primary concern.  
Francisco v. Brown, 7 Vet. App.  55, 58 (1994).  Although the 
recorded history of a particular disability should be 
reviewed in order to make an accurate assessment under the 
applicable criteria, the regulations do not give past medical 
reports precedence over current findings.  Id.  However, 
staged ratings are appropriate for  an increased rating claim 
when the factual findings show distinct time periods where 
the service-connected disability exhibits symptoms that would 
warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 
505 (2008).  Further, where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2008).

PTSD

The Veteran filed a claim for an increased rating for his 
service-connected PTSD in September 1996.  In this case, the 
Veteran's PTSD is currently evaluated as 10 percent disabling 
for the portion of the appeal period prior to January 6, 
1998, 50 percent disabling from January 6, 1998 to December 
28, 1998; and 70 percent disabling from December 28, 1998, to 
November 2, 2001, at which point the Veteran was granted a 
100 percent evaluation for his PTSD.  As such, the Board will 
evaluate the Veteran's disability to determine if he is 
entitled to a rating higher than 10 percent prior to January 
6, 1998; a rating higher than 50 percent from January 6, 1998 
to December 28, 1998; or a rating greater than 70 percent 
from December 28, 1998 to January 2, 2001.

Background

A September 1993 VA PTSD examination report shows that the 
Veteran was diagnosed with PTSD and bipolar mood disorder, 
and assigned a global assessment of functioning (GAF) score 
of 65, noting that he was on time and dressed neatly for his 
appointment, and stated that he appeared apprehensive but was 
fully alert and came prepared.  The examiner noted that his 
affect was appropriate, and stated that the Veteran was 
currently depressed, worrisome, pessimistic, and was 
experiencing feelings of self deprecation and inadequacy.  
The examiner noted that the Veteran manifested suicidal 
ideation and tendencies, although he was not actively 
suicidal at the time of the assessment.  The examiner noted 
that he was experiencing a great deal of tension and anxiety 
that could be manifested in physical symptoms.  Regarding his 
occupational history, at this examination, the Veteran noted 
that he was terminated after a number of incidents when he 
became argumentative with auxiliary workers.

Outpatient treatment records from the San Diego VAMC dated 
from March 1993 through September 1996 contain a March 1995 
entry showing that the Veteran was well groomed, oriented 
times three, and that although he had a history of panic 
attacks, he was stable on his medications.  A March 1996 
entry shows that the Veteran had no complaints, and that 
although he had a history of panic attacks with disturbed 
sleep, currently he slept eight hours a night with his 
medication.  A September 1996 entry noted that the Veteran 
was doing well, and stated that his PTSD was under control.  
A March 1997 entry noted that the Veteran felt that he had a 
grip on his PTSD, and he had not experienced any new problems 
or episodes.

The Veteran was afforded a VA PTSD examination in November 
1996.  The examiner diagnosed the Veteran with ongoing PTSD, 
and assigned him a GAF of 70, noting that his GAF the 
previous year at the same time was also 70.  Subjectively, 
the Veteran complained of irritability, repressed fear and 
resentment, some dysthymia, some insomnia, but stated that he 
was generally doing well.  The examiner noted that nothing 
had changed since his last two evaluations.  On examination, 
the Veteran was well groomed, and oriented to time, place and 
person.  The examiner noted that the Veteran spoke coherently 
with no suggestion of looseness of association, ideas of 
reference, or delusional thinking.  The Veteran was alert, 
friendly and cooperative and his mental status was basically 
within normal limits.  His memory was intact for recent and 
distant events and his judgment and insight were intact.  The 
examiner noted that there was no evidence of schizophrenia, 
bipolar disorder or organic brain dysfunction.  The Veteran 
was anxious, tense, dysthymic and clearly rage filled.  The 
examiner noted that he was not psychotic and not felt to be a 
danger to himself or others.  The examiner noted that the 
mental status examination was compatible with an overall 
impression of PTSD in moderate remission.

Outpatient treatment records from the San Diego VAMC dated 
from January 1998 through January 2000, contain a January 
1998 entry noting that the Veteran was alert, cooperative, 
and oriented.  He was verbal without pressured speech and his 
thinking was coherent, his mood was dysphoric, his affect was 
congruent with his mood, and he denied suicidal ideation.  An 
April 1998 entry shows that the Veteran quit his job two 
weeks earlier when he perceived that he was being mistreated.  
He stated that he was given a lot of responsibility, as well 
as a company truck, pager, and cell phone, and that they were 
all taken from him.  The Veteran reported that he had trouble 
keeping jobs and acknowledged that his anger got in the way.  
On examination, the Veteran was alert, cooperative and 
oriented.  He was tearful and mildly suspicious/defensive in 
his demeanor but generally cooperative throughout the 
interview.  He was verbal with pressured speech and a need to 
begin to verbalize his combat experiences.  The examiner 
noted that the Veteran's thinking was coherent, his mood was 
dysphoric, his affect was congruent with mood, and his memory 
and recall were good.  The Veteran was assessed with PTSD and 
bipolar disorder.  A January 1999 entry described the 
Veteran's PTSD as chronic and severe, and a February 1999 
entry noted that he had not been back to work, and the 
Veteran stated that he lost his job due to his anger and 
firing too many people.  A June 1999 entry noted that the 
Veteran appeared stable and not manic or angry.

A January 1999 Psychiatric evaluation from Kaiser Permanente 
shows that the Veteran was diagnosed with prolonged PTSD, and 
assigned a GAF score of 55.  It was noted that the Veteran 
exhibited some severe symptoms of anxiety, obsessive 
thinking, problems with sleeping, suspiciousness/paranoia, 
and problems at home and work.  The examiner noted that the 
Veteran did not experience suicidal or homicidal ideation.

A January 1999 letter by N.K., M.D., and E.C., LCSW, shows 
that the Veteran was diagnosed with PTSD, noting that he had 
been treating the Veteran since January 1998, noting that 
many of his psychiatric symptoms began to appear 10 years 
after his return from Vietnam following a severe episode of 
PTSD in March 1979.  At that time, the Veteran was taken off 
of work for four months and was treated as an outpatient with 
Lithium Carbonate and Haldol.  Dr. K. noted that the Veteran 
had recently been laid off a job as a foreman due to his 
impulsive behaviors.  Dr. K. assigned the Veteran a GAF score 
of 45, noting severe psychological stress due to the severity 
and chronicity of his psychiatric and medical symptoms.  Dr. 
K. opined that the Veteran's combined psychiatric diagnoses 
rendered him temporarily totally and completely disabled as 
of December 20, 1998, for a minimum of six months.  Dr. K. 
stated that due to the chronicity and severity of his 
combined psychiatric and medical symptoms, the Veteran should 
be monitored regularly for occupational functioning.

In January 1999, the Veteran was afforded a VA PTSD 
examination.  At this examination, the Veteran reported that 
he had become more depressed and irritable.  He noted that he 
was frequently argumentative and stated that his two brothers 
would not talk to him.  The Veteran also reported poor sleep, 
and noted that he was often sad, particularly around the 
Christmas holidays.  The Veteran noted that he had been 
employed on a regular basis for about 30 years in the 
construction and sheet metal trades, but noted that since he 
had trouble with a large lipoma on his right shoulder, he had 
been off work.  The Veteran noted that he did very little in 
his free time, stating that he felt exhausted and stressed 
out.  On examination, the examiner noted that the Veteran was 
alert, oriented, cooperative, and neatly groomed.  The 
examiner noted that his thoughts were well organized with no 
evidence of psychotic content or process.  The examiner noted 
that the Veteran became increasingly agitated during the 
interview, and desired to talk about his Vietnam experiences 
and when he did so, he exhibited significant pressure of 
speech, agitation, anxiety, tearfulness, and feeling of 
futility and frustration.  The examiner diagnosed the Veteran 
with PTSD, assigned him a GAF of 55, but did not diagnose him 
with a personality disorder.

An August 2001 treatment plan entry noted that the Veteran 
appeared to be managing his marital problems more assertively 
and was working hard on being flexible with his wife, and 
noted that his explosive anger was more manageable.

A March 2002 letter from N.K., M.D., and E.C., LCSW, of the 
San Diego VAMC, noted that the Veteran had initiated 
treatment in January 1998, and stated that his initial 
psychiatric complaints included sleep disorder, anger 
outbursts, anxiety attacks, family problems, history of 
suicidal ideation (single episode), pressured speech, and 
occupational problems.  Dr. K. diagnosed the Veteran with 
PTSD, and Bipolar Disorder, type II, and assigned him a GAF 
of 45.  Dr. K. opined that his combined psychiatric diagnoses 
rendered him marginally employable in his current 
occupations, and stated that due to the chronicity and 
severity of his combined psychiatric diagnosis, he would no 
longer be able to continue occupational functioning in his 
current job description.  Dr. K. recommended that the Veteran 
be retrained by VA in a related field that better matched his 
abilities and disabilities.

Analysis

The Board notes that effective November 7, 1996, VA revised 
the criteria for diagnosing and evaluating psychiatric 
disabilities.  61 Fed. Reg. 52,695 (1996).  On and after that 
date, all diagnoses of mental disorders for VA purposes must 
conform to DSM IV.  61 Fed Reg. 52,700 (1996) (codified at 38 
C.F.R. § 4.125 (2008)).  The new criteria for evaluating 
service-connected psychiatric disability were codified at 
newly designated 38 C.F.R. § 4.130 (2008).  Because the 
revision to the schedular criteria for PTSD became effective 
during the pendency of this claim, the Veteran's PTSD will be 
evaluated under both the former and revised criteria. 
However, if the revised regulations are more favorable to the 
Veteran, an award of an increased rating may be granted 
retroactive to, but no sooner than, the effective date of the 
change, in this case, November 7, 1996.  See Wanner v. 
Principi, 17 Vet. App. 4, 15-16 (2003), rev'd on other 
grounds, 370 F.3d 1124 (Fed. Cir. 2004); DeSousa v. Gober, 10 
Vet. App. 461, 467 (1997); Green v. Brown, 10 Vet. App. 111, 
116-19 (1997).  See also VAOPGCPREC 3-2000 (Apr. 10, 2000) 
and VAOPGCPREC 7-2003 (Nov. 19, 2003).

Under Diagnostic Code 9411, 38 C.F.R. § 4.132 (1996) (old 
criteria), a 10 percent rating was assigned if there was 
evidence of emotional tension or anxiety productive of mild 
social and industrial impairment.  A 30 percent rating was 
for application when there was definite impairment in the 
ability to establish or maintain effective and wholesome 
relationships with people; and the psychoneurotic symptoms 
resulted in such reduction in initiative, flexibility, 
efficiency, and reliability levels as to produce definite 
industrial impairment.  A 50 percent rating was assignable 
where the ability to establish or maintain effective or 
favorable relationships with people was considerably 
impaired, and by reason of psychoneurotic symptoms the 
reliability, flexibility, and efficiency levels were so 
reduced as to result in considerable industrial impairment.  
A 70 percent rating was warranted where the ability to 
establish and maintain effective or favorable relationships 
with people was severely impaired, and the psychoneurotic 
symptoms were of such severity and persistence that there was 
severe impairment in the ability to obtain or retain 
employment.  A 100 percent rating was warranted when the 
attitudes of all contacts except the most intimate were so 
adversely affected as to result in virtual isolation in the 
community.  Totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior, or symptoms resulting in a demonstrable 
inability to obtain or retain employment also warranted a 
total rating.  38 C.F.R. § 4.132 (Diagnostic Code 9411) 
(1996).

In Hood v. Brown, the Court stated that the term "definite" 
in 38 C.F.R. § 4.132 was qualitative in nature, whereas the 
other terms, e.g., "considerable" and "severe," were 
quantitative.  Hood v. Brown, 4 Vet. App. 301, 303 (1993).  
Thereafter, VA's Office of General Counsel issued a precedent 
opinion concluding that "definite" was to be construed as 
"distinct, unambiguous, and moderately large in degree."  It 
represented a degree of social and industrial inadaptability 
that was "more than moderate but less than rather large."  
The term "considerable," the criterion for a 50 percent 
evaluation, was to be construed as "rather large in extent or 
degree."  VAOPGCPREC 9-1993 (Nov. 9, 1993). 

Under the new criteria, PTSD is evaluated under 38 C.F.R. § 
4.130, Diagnostic Code 9411.  Under Diagnostic Code 9411, a 
10 percent rating is applicable when occupational and social 
impairment is due to mild or transient symptoms which 
decrease work efficiency and ability to perform occupational 
tasks only during periods of significant stress, or symptoms 
are controlled by continuous medication.  A 30 percent rating 
is for consideration where there is occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as:  depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events.)

A 50 percent evaluation is warranted if the evidence 
establishes there is occupational and social impairment, with 
reduced reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  38 
C.F.R. § 4.130.

A 70 percent evaluation is warranted if the evidence 
establishes there is occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); inability to 
establish and maintain effective relationships.  
38 C.F.R. § 4.130.

A 100 percent evaluation is warranted if the evidence 
establishes there is total occupational and social impairment 
due to such symptoms as gross impairment in thought processes 
or communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
oneself or others; intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; memory 
loss for names of close relatives, own occupation, or own 
name.  38 C.F.R. § 4.130.

Consideration is given to the frequency, severity, and 
duration of psychiatric symptoms, the length of remission, 
and the Veteran's capacity for adjustment during periods of 
remission.  The rating agency shall assign an evaluation 
based on all the evidence of record that bears on 
occupational and social impairment, rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  See 38 C.F.R. § 4.126(a).  
Furthermore, when evaluating the level of disability from a 
mental disorder, the rating agency will consider the extent 
of social impairment, but shall not assign an evaluation 
solely on the basis of social impairment.  38 C.F.R. § 
4.126(b).

Evaluation prior to January 6, 1998

In this case, the Board finds that the Veteran is not 
entitled to a rating higher than the assigned 10 percent 
evaluation for the portion of the appeal period prior to 
January 6, 1998.

Under the rating criteria in effect prior to November 1996 
(old criteria), the Board finds that the evidence of record 
for the time period in question does not establish a definite 
impairment in the ability to establish and maintain effective 
and wholesome relationships with people, nor do the Veteran's 
symptoms for this time period show evidence of a reduction in 
initiative, flexibility, efficiency, and reliability levels 
as to produce definite industrial impairment.  Specifically, 
outpatient treatment records for the time period in question 
show that the Veteran was oriented times three, well groomed 
and stable on his medications, noting that although he had a 
history of panic attacks with disturbed sleep, he was 
sleeping eight hours a night, and all entries from this time 
period note that the Veteran was doing well, stating that he 
had not experienced any new problems or episodes, and "had a 
grip" on his PTSD.  See Outpatient treatment records from 
the San Diego VAMC dated March 1995, March 1996, September 
1996, and March 1997.  Additionally, a VA PTSD examination 
dated in November 1996 assigned the Veteran a GAF score of 
70, noting that his mental status was basically within normal 
limits, and gave an overall impression of PTSD in moderate 
remission.  The examiner noted that the Veteran's memory, 
judgment and insight were intact, and stated that he was well 
groomed, oriented to time, place, and person, and stated that 
the Veteran spoke coherently with no suggestion of looseness 
of association, ideas of reference or delusional thinking.  
In fact, the Veteran himself noted that although he had some 
irritability and dysthymia, generally, he was doing well.

In conclusion, none of the evidence of record for the time 
period in question suggests that the Veteran's PTSD produced 
definite (moderately large in degree) industrial impairment, 
or definite impairment in the ability to establish and 
maintain effective and wholesome relationships with people, 
as the evidence shows a GAF of 70, which is defined as "some 
mild symptoms (e.g., depressed mood and mild insomnia) OR 
some difficulty in social, occupational, or school 
functioning, but generally functioning pretty well, has some 
meaningful interpersonal relationships"; and the evidence 
shows PTSD in moderate remission, and reveals that the 
Veteran was stable on his medication and did not experience 
any new problems.

Regarding the rating criteria in effect as of November 7, 
1996 (new criteria), the Board finds that a 30 percent 
evaluation is not warranted for the portion of the appeal 
period prior to January 6, 1998 because the evidence for 
which the new rating criteria is relevant shows that the 
Veteran was generally functioning satisfactorily with routine 
behavior, self-care and normal conversation, and shows no 
indication that the Veteran experienced panic attacks, 
chronic sleep impairment, or mild memory loss.  Specifically, 
the November 1996 VA examiner noted that the Veteran was well 
groomed, his memory was intact for recent and distant events, 
and the Veteran spoke coherently with no suggestion of 
looseness of association, ideas of reference or delusional 
thinking.  Although the examiner noted that subjectively the 
Veteran complained of some insomnia, (which does not suggests 
chronic sleep impairment), dysthymia, and was anxious, the 
Board finds that these subjective complaints are not enough 
to entitle the Veteran to an increased 30 percent evaluation 
because the November 1996 examiner assigned a GAF of 70, 
indicating that the Veteran was generally functioning pretty 
well, and gave an overall impression of PTSD in moderate 
remission, noting that the Veteran's mental status was 
basically within normal limits; and on objective evaluation, 
the Veteran's conversation was normal, he exercised self-
care, and there was no evidence of memory loss, panic attacks 
or chronic sleep impairment.

In summary, the Board finds that the Veteran is not entitled 
to an increased rating for the portion of the appeal period 
prior to January 6, 1998, under the old or new rating 
criteria.

Evaluation from January 6, 1998, to December 28, 1998 

For the period from January 6, 1998, to December 28, 1998, 
the RO has assigned a 50 percent rating.  Considering the old 
rating criteria for this portion of the appeal period, the 
Board finds that the Veteran is not entitled to a higher 70 
percent evaluation because the evidence does not show that 
the ability to establish and maintain effective relationships 
with people was severely impaired; nor does the evidence for 
this time period show psychoneurotic symptoms of such 
severity and persistence that there was severe impairment in 
the ability to obtain or retain employment.  In fact, 
outpatient treatment records from the San Diego VAMC dated in 
January 1998 and April 1998 noted that the Veteran's memory 
and recall were good, and stated that he was alert, oriented, 
and noted that his thinking was coherent, and his affect was 
congruent with mood.  At an April 1998 evaluation, the 
Veteran stated that he had trouble keeping jobs due to his 
anger, however, the Veteran noted that he quit his job 
because he perceived that he was being mistreated.  There is 
no indication that the Veteran was fired due to his 
psychiatric symptoms.  As such, based on the evidence of 
record for this portion of the appeal period, the Board finds 
that the Veteran is not entitled to a 70 percent evaluation 
under the old rating criteria because the evidence does not 
show PTSD symptoms of such severity and persistence as to 
result in severe impairment in the ability to obtain or 
retain employment, or severe impairment in the ability to 
establish and maintain social relationships.

Regarding the new rating criteria, the Board finds that a 
higher 70 percent evaluation is not warranted because the 
evidence does not show such symptoms as suicidal ideation, 
obsessional rituals with interfere with routine activities, 
speech intermittently illogical, obscure or irrelevant, or 
near-continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively, 
spatial disorientation, or an inability to establish and 
maintain effective relationships.  Specifically, the Veteran 
denied suicidal ideation, and there was no indication of 
speech intermittently illogical, obscure or irrelevant, as 
the January and April 1998 examiners noted that the Veteran's 
thinking was coherent, he was oriented, and the January 1998 
entry noted that he was verbal without pressured speech, and 
the April 1998 examiner noted that he was verbal with 
pressured speech.  Neither entry showed evidence of 
illogical, obscure or irrelevant speech, only pressured 
speech.  Additionally, entries dated in 1998 did not show 
evidence of near-continuous panic or depression, nor did the 
evidence show an inability to establish and maintain 
effective relationships.  Although the Veteran objectively 
reported trouble keeping jobs due to his anger, during this 
time period, the Veteran noted that he quit his job, and did 
not state that he was fired because of his PTSD symptoms.  In 
summary, the available medical evidence for 1998 does not 
reveal deficiencies in most areas, such as work, family 
relations, judgment, thinking and mood, and therefore, the 
Board finds that the Veteran is not entitled to a higher 70 
percent evaluation under the new rating criteria.

In conclusion, the evidence of record for the time period in 
question does not reveal that the Veteran is entitled to an 
increased 70 percent evaluation under either the old or new 
rating criteria.

Evaluation from December 28, 1998 to November 2, 2001

Here, the Board finds that the Veteran is not entitled to a 
100 percent evaluation under the old rating criteria for his 
service connected PTSD.  Specifically, the evidence of record 
does not show that contacts are so adversely affected as to 
result in virtual isolation in the community, or totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior, or 
symptoms resulting in a demonstrable inability to obtain or 
retain employment.  Specifically, a January 1999 VA 
examination found that the Veteran was alert, oriented, and 
stated that his thoughts were well organized with no evidence 
of psychotic content or process.  As such, there is no 
evidence of a disturbed thought or behavioral process, or 
totally incapacitating symptoms bordering on gross 
repudiation of reality.  The January 1999 examiner did not 
state that the Veteran experienced fantasy or confusion, and 
although the evidence shows that the Veteran was irritable, 
frequently argumentative, and agitated, objective examination 
did not show that the Veteran suffered from explosions of 
aggressive energy resulting in profound retreat from mature 
behavior.  In summary, the symptoms shown at the January 1999 
VA PTSD examination, do not correlate with a demonstrable 
inability to obtain or retain employment.  As such, the Board 
finds that the Veteran is not entitled to a 100 percent 
evaluation under the old rating criteria because his PTSD 
symptoms were not severe enough to result in problems 
described by the criteria for a total rating.  In fact, the 
Veteran himself stated that he had been employed on a regular 
basis for about 30 years in the construction and sheet metal 
trades, but had been off work since he was diagnosed with a 
large lipoma on his right shoulder, suggesting that he 
stopped working due to a physical rather than mental 
disability.  Based on the above analysis, the Board finds 
that the Veteran is not entitled to a 100 percent evaluation 
based on the old rating criteria because the symptoms noted 
at the January 1999 examination do not correlate to the 
symptoms shown in the pre-November 1996 rating criteria for a 
100 percent PTSD evaluation.

The Board also finds that the Veteran is not entitled to a 
100 percent disability evaluation based on the new rating 
criteria for the portion of the appeal period from December 
28, 1998 to November 2, 2001, because the evidence when 
considered in its entirety, does not show total occupational 
and social impairment due to such symptoms as gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting oneself or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; or memory loss for names of close relatives, 
own occupation, or own name.  As just noted, the January 1999 
VA examiner found that the Veteran was well groomed, 
(therefore able to maintain minimal personal hygiene), and 
noted that his thoughts were well organized with no evidence 
of psychotic content or process (therefore the evidence does 
not show gross impairment in thought processes or 
communication), and the Veteran was noted to be oriented, (as 
such, the evidence for this time period does not suggest 
disorientation to time or place).  Here again, when 
considering the Veteran's specific symptoms for the time 
period in question, the Veteran's PTSD symptoms do not 
correlate with the sort of symptoms identified in the new 
rating criteria that are indicative of a 100 percent 
evaluation.

Although a January 1999 letter by Dr. K. stated that the 
Veteran's combined psychiatric diagnoses rendered him 
temporarily totally and completely disabled as of December 
20, 1998 for a minimum of six months, and opined that due to 
the chronicity and severity of his combined psychiatric and 
medical symptoms, he should be monitored regularly for 
occupational functioning, the Board does not find that this 
statement is sufficient to grant a 100 percent evaluation for 
the portion of the appeal period from December 28, 1998 to 
November 2, 2001.  Specifically, Dr. K. did not explain the 
specific PTSD symptoms the Veteran experienced which rendered 
him temporarily unemployable.  Further, although Dr. K. 
stated that the Veteran had recently been laid off a job as a 
foreman due to impulsive behavior, in his January 1999 PTSD 
evaluation, the Veteran himself stated that he had left work 
due to a physical disability (a right shoulder lipoma).

Regarding GAF scores, the Board notes that a GAF score of 41 
to 50 indicates serious symptoms, such as suicidal ideation 
and/or severe obsessional rituals, or serious impairment in 
social or occupational functioning, such as having no friends 
and an inability to keep a job.  See DSM-IV (1994).  A GAF 
score of 51 to 60 indicates moderate symptoms, such as flat 
affect and circumstantial speech, occasional panic attacks, 
or moderate difficulty in social, occupational, or school 
functioning, such as few friends, conflicts with peers or 
coworkers.  See id.

Here, after considering the Veteran's symptoms, the January 
1999 examiner rendered a GAF score of 55, indicating moderate 
PTSD symptoms, and moderate difficulty in occupational 
functioning.  Although Dr. K. assigned the Veteran a GAF of 
45, he noted that it was based on the severity of both his 
psychiatric and medical symptoms, and the Board notes that 
the Veteran's PTSD symptoms for this time period do not 
correlate to a GAF of 45 because there is no evidence of 
problems such as suicidal ideation or severe obsessional 
rituals.

Lastly, an August 2001 treatment plan entry shows that the 
Veteran was managing his marital problems more assertively 
and stated that his explosive anger was more manageable, 
statements which seem to show an improvement in impulse 
control, and does not describe symptoms indicative of the 100 
percent evaluation under either the old or new rating 
criteria.

In conclusion, the Board finds that the Veteran is not 
entitled to a 100 percent evaluation under the old or new 
rating criteria for the portion of the appeal period from 
December 28, 1998 to November 2, 2001.

After considering all the evidence of record, and based on 
the above analysis, the Board finds that a higher rating for 
any of the three appeal periods discussed above (prior to 
January 6, 1998; January 6, 1998 to December 28, 1998; and 
December 28, 1998 to January 2, 2001) is not warranted.

Residual scars, status post second degree burns

In this case, the Veteran is currently service connected for 
residual scars, status post second degree burns to the face, 
ears, hands, knees and feet, evaluated as 10 percent 
disabling.  The Veteran has also reported his belief that he 
had underlying nerve damage due to his burns, (see January 
2009 Board hearing transcript), however, the only service-
connected disability developed for the Board's review was 
scarring.

In April 2006, the Veteran was afforded an examination for 
VA.  At this examination, the Veteran reported having itching 
of the burn scars and increased photosensitivity of the face 
and ears as a result of the burns to his face.  On 
examination, the examiner noted hyper-pigmented, brownish-
appearing skin changes on the mid-dorsal aspect of the right 
foot measuring 11 x 8 centimeters, greater than 6 square 
inches.  The examiner also noted hyper-pigmented, brownish-
appearing skin changes on the dorsal aspect of the middle 
left foot, measuring 9.5 x 8 centimeters, greater than 6 
square inches.  The examiner noted that these skin lesions 
were without ulceration, exfoliation, crusting, tissue loss, 
induration, inflexibility, hypo-pigmentation, abnormal 
texture, or limitation of motion.

The examiner noted the presence of a slightly hyper-
pigmented, circular skin changes on the bilateral mid knees, 
noting that the skin changes were level and measured 2.5 
centimeters in diameter on the right and 3 centimeters in 
diameter on the left.  The skin changes were without 
ulceration, exfoliation, crusting, tissue loss, induration, 
inflexibility, hypo-pigmentation, abnormal texture, or 
limitation of motion.

The examiner also noted the presence of level, hyper-
pigmented skin discoloration and skin changes involving the 
dorsal aspect of both hands and the distal forearms, 
measuring from the forearms to the fingers 23 x 12 cm on the 
right and 19 x 11 cm on the left, both greater than 6 square 
inches.  The examiner noted that the skin changes were 
without ulceration, exfoliation, crusting, tissue loss, 
induration, inflexibility, hypo-pigmentation, abnormal 
texture, or limitation of motion.

The examiner noted a slightly hyper-pigmented brownish-
appearing skin discoloration and changes involving the volar 
aspect of the bilateral wrists, and distal forearms, 
measuring 7 x 6 cm in diameter bilaterally.  The examiner 
noted that the skin changes were without ulceration, 
exfoliation, crusting, tissue loss, induration, 
inflexibility, hypo-pigmentation, abnormal texture, or 
limitation of motion.

The examiner stated that the skin on the face and ears 
revealed no evidence of specific scars or significant skin 
discoloration due to burns, and stated that there was no 
gross distortion of the face.  The examiner noted that there 
was no asymmetry of the nose, chin, forehead, eyes, eyelids, 
ears, cheeks or lips; but noted the presence of mild 
telangiectasia involving the earlobes, bilaterally, and both 
cheeks, affecting approximately 5 percent of the total body 
surface area, 5 percent exposed, which he noted was likely 
related to the second degree burns that the Veteran sustained 
in military service because of thinning of the skin caused by 
the burns.  Again, the examiner noted no ulceration, 
exfoliation, crusting, tissue loss, induration, 
inflexibility, hypo-pigmentation, abnormal texture, or 
limitation of motion.

In summary, the examiner diagnosed the Veteran with residual 
scars, status post second degree burns to the face, ears, 
hands, knees, and feet.  The examiner noted that the Veteran 
was found to have skin discoloration and hyper-pigmented skin 
changes involving the dorsal aspect of both feet, dorsal 
aspect of both hands, the distal forearms, the knees, and the 
volar aspect of both wrists.  However, the examiner noted 
that no definitive burn scar was visible on the face or ears, 
but noted that telangiectasia was found on both cheeks and 
both ears, which was likely related to the second degree 
burns that the Veteran sustained in the military service 
because of thinning of the skin caused by the burns.  (The 
issue developed for the Board's review is entitlement to a 
higher rating for scarring; the question of secondary service 
connection for disability other than scarring has been 
referred to the RO for further action.)

Under Diagnostic Code 7800, pertaining to disfigurement of 
the head, face and neck, a 10 percent rating is for 
application when there is one characteristic of 
disfigurement.  A 30 percent rating is for application when 
there is visible or palpable tissue loss and either gross 
distortion or asymmetry of one feature or paired set of 
features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips, or with two or three 
characteristics of disfigurement.  Note (1) to Diagnostic 
Code 7800 defines the eight characteristics of disfigurement 
for purposes of evaluation under § 4.118.  They are: (1) a 
scar five or more inches (13 or more cm.) in length; (2) a 
scar at least one-quarter inch (0.6 cm.) wide at the widest 
part; (3) surface contour of the scar elevated or depressed 
on palpation; (4) scar adherent to underlying tissue; (5) 
skin hypo- or hyper-pigmented in an area exceeding six square 
inches (39 sq. cm.); (6) skin texture abnormal (irregular, 
atrophic, shiny, scaly, etc.) in an area exceeding six square 
inches (39 sq. cm.); (7) underlying soft tissue missing in an 
area exceeding six square inches (39 sq. cm.); (8) skin 
indurated and inflexible in an area exceeding six square 
inches (39 sq. cm.).  Id.

Under diagnostic code 7801, scars, other than of the head, 
face or neck, that are deep or that cause limited motion 
warrant a 10 percent rating when the scars cover an area or 
areas exceeding 6 square inches (39 sq. cm.).  A 20 percent 
rating is warranted when the area or areas exceeds 12 square 
inches (77 sq. cm.).  A 30 percent rating requires an area or 
areas exceeding 72 square inches (465 sq. cm.),  while a 40 
percent rating requires an area or areas exceeding 144 square 
inches (929 sq. cm.).

Under diagnostic code 7802, scars, other than of the head, 
face or neck, that are superficial and that do not cause 
limited motion, warrant a 10 percent rating when the scars 
cover an area or areas of 144 square inches (929 sq. cm.) or 
greater.

Diagnostic Code 7803 provides that superficial, unstable 
scars warrant a 10 percent evaluation.  A Note following this 
Code defines an unstable scar as one where, for any reason, 
there is frequent loss of skin over the scar; and defines a 
superficial  scar as one not associated with underlying soft 
tissue damage.

Diagnostic Code 7804 provides that a 10 percent disability 
rating is warranted for a painful superficial scar; and 
diagnostic code 7805 provides that a scar is to be evaluated 
based upon limitation of function.

In this case, the Board finds that the Veteran is not 
entitled to a higher rating in excess of the currently 
assigned 10 percent for residual scars, status post second 
degree burns on his face or ears because the 2006 VA 
examination revealed no evidence of scarring at all or any 
significant skin discoloration due to any scarring, and the 
examiner noted that there was no gross distortion on the 
face, and no asymmetry of any facial features (the nose, 
chin, forehead, eyes, eyelids, ears, cheeks or lips).  
Further, the medical evidence does not reveal any 
characteristics of disfigurement.  Specifically, as just 
noted, the 2006 examiner found no evidence of scarring at all 
on the Veteran's face, and no evidence of abnormal skin 
texture or hypo-pigmentation, and no evidence of skin 
induration or underlying tissue loss due to any scarring.  
However, the examiner noted the presence of mild 
telangiectasia (small dilated blood vessels/red spots) 
involving the earlobes, bilaterally, and both cheeks, 
affecting approximately 5 percent of the total body surface 
area, 5 percent exposed.  In this case, the examiner made a 
point to state that the hyper-pigmented skin changes were 
only noted on the dorsal aspect of both feet, hands, distal 
forearms, knees, and volar aspect of both wrists.  As such, 
because the medical evidence does not demonstrate even one 
characteristic of disfigurement due to any scarring of the 
face or ears, the Veteran is not entitled to a higher rating 
based on any scarring on his face or ears.

Regarding burn residuals on the Veteran's hands, knees and 
feet, the Board finds that the Veteran is not entitled to a 
compensable evaluation because the medical evidence does not 
reflect that any scars on the Veteran's hands, knees or feet 
are deep, that they cause limitation of function, or that the 
scars cover an area exceeding 144 square inches.  
Specifically, although the April 2006 VA examiner noted that 
scars (hypo-pigmented brownish appearing skin changes) on the 
right foot and left foot were both greater than 6 square 
inches, specifically, the right foot measured 11 x 8 
centimeters, and the left foot measured 9.5 x 8 centimeters, 
and noted that hyper-pigmented changes on the bilateral knees 
measured 2.5 centimeters in diameter on the right, and 3 
centimeters in diameter on the left, and hyper-pigmented 
changes on the hands and forearms measured 23 x 12 
centimeters on the right and 19 x 11 centimeters on the left; 
when all these measurements are taken together, the 
measurements do not total an area greater than 144 sq. inches 
(929 sq. cm.). 

Further, the scars are not classified as "deep" because the 
April 2006 examiner did not state that any scar on the 
Veteran's feet, knees, dorsal aspect of both hands, or distal 
forearms were associated with underlying soft tissue damage, 
and the examiner noted that there was no evidence of tissue 
loss, ulceration, exfoliation, or crusting.  In addition, the 
April 2006 examiner noted that there was no limitation of 
motion or function secondary to the scars themselves on the 
Veteran's bilateral knees, hands, forearms or feet.  During 
the examination, although the Veteran mentioned that he 
experienced itching of the burn scars, his scars were not 
described as tender or painful by either the Veteran or the 
examiner.  In any event, it appears that the Veteran was 
initially given a 10 percent evaluation based on constant 
pain on the dorsal aspect of the feet and dorsal hands.  See 
January 1999 VA examination, and May 2000 rating decision.  
Otherwise, there is no indication in the record that the 
residual burn scars on the Veteran's hands, forearms, feet, 
or knees satisfies the criteria for a compensable rating.  As 
such, the Board finds that the Veteran is not entitled to an 
evaluation in excess of the currently assigned 10 percent 
rating for residual scars, status post second degree burns of 
the face, ears, hands, knees and feet.

III. New and Material Evidence

A decision of the RO becomes final and is not subject to 
revision on the same factual basis except when a notice of 
disagreement is filed within one year of the notice of 
decision.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  If a 
claim of entitlement to service connection has been 
previously denied and that decision became final, the claim 
can be reopened and reconsidered only if new and material 
evidence is presented with respect to that claim.  38 
U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).  In this case, a June 2001 rating decision denied 
service connection for a skin disability; the Veteran did not 
appeal, and therefore, this June 2001 rating decision 
represents a final decision.

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  If the Board finds that no such evidence 
has been offered, that is where the analysis must end, and 
what the RO may have determined in that regard is irrelevant.  
Barnett, supra. Further analysis, beyond consideration of 
whether the evidence received is new and material, is neither 
required nor permitted.  Id. at 1384.  See also Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).

"New" evidence is evidence not previously submitted to 
agency decision makers.  "Material" evidence is evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  In 
determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Thus, the Veteran's claim may not be reopened unless VA has 
received evidence that was both not of record at the time of 
the 2001 denial, and that also raises a reasonable 
possibility of substantiating the claim that the Veteran's 
skin disability was related to military service.  In order to 
raise a reasonable possibility of substantiating the claim, 
the record must contain medical evidence linking the 
Veteran's skin disability to military service.

At the time of the June 2001 denial, the relevant evidence of 
record consisted of:  the Veteran's service treatment records 
(STRs); VA medical examinations dated in 1980 and 1981 
pertaining to the Veteran's PTSD and residuals of burns, 
progress notes from L.K., M.D. dated in 1979 and 1980 not 
relevant to a skin disability, September 1993 VA PTSD and 
burn examinations; progress notes from the San Diego VAMC 
dated from March 1993 through March 1997, and January 1998 
through April 1999; VA PTSD and burn examinations dated in 
November 1996; a January 1999 letter by N.K., M.D. pertaining 
to PTSD, a January 1999 VA PTSD examination; Kaiser 
Permanente records dated in 1998 through 2000 relevant to 
PTSD, burn residuals, and a chest lipoma, but not mentioning 
anything related to a skin disability; a March 1999 RO 
hearing transcript; and a June 1999 statement from the 
Veteran pertaining to his PTSD disability; and a June 1999 VA 
scars examination.

Also of record at the time of the last prior final denial in 
June 2001, is a February 1999 VA examination, which noted 
that the Veteran complained of pitting masses in his crotch 
area and stated that he was concerned that it might be 
related to his having been in Vietnam, and there having been 
Agent Orange at some time in Vietnam.  The examiner noted 
that he examined the Veteran's skin crotch area, and stated 
that there were normal pilary follicles that are seen in more 
males than are not seen.  The examiner noted that he saw the 
follicles on the Veteran's upper thighs, lateral to his 
scrotum, and diagnosed the Veteran with a normal male crotch, 
stating that there was no evidence of a skin disease in the 
crotch.

Evidence submitted since the June 2001 denial includes: 
outpatient treatment records from the San Diego VAMC dated 
from January 1999 through January 2000, and April 2005 
through December 2005, not relevant to a skin disability, a 
March 2002 letter by N.K., M.D. pertaining to PTSD, a January 
1999 toxicological evaluation, Kaiser Permanente records 
including a January 1999 letter related to a CT scan which 
showed patchy right and left lower lobe air-space changes; a 
January 1999 letter by S.B., M.D. related to a left chest 
mass; an October 2002 burns related progress note, a December 
2002 neurology consultation, and a September 2005 chest CT 
scan.  Other evidence submitted since the last prior final 
denial includes an April 2004 workers compensation related 
medical examination pertaining to the back and wrist, an 
April 2006 examination for burn residuals, outpatient 
treatment records from the Loma Linda VAMC dated from April 
2003 through January 2008 pertaining to PTSD, progress notes 
from the San Bernadino Veteran's Center dated from March 2006 
through September 2008 pertaining to the Veteran's PTSD; a 
January 2009 Hearing transcript, and lastly, a November 2008 
statement from the Veteran discussing his burns and PTSD.

Here, despite the newly added statements from the Veteran, 
and medical evidence from Kaiser Permanente, and the San 
Diego and Loma Linda VAMC records noting complaints and 
treatment related to the Veteran's PTSD, lipomas, chest 
swelling, and burn injury residuals, none of these newly 
received records is relevant to a skin disability, and 
furthermore, none of the newly received records addresses the 
central issue of whether any current skin disability began 
during or is otherwise traceable to the Veteran's period of 
military service.  In fact, no medical evidence suggests that 
the Veteran was ever diagnosed with a skin disability at all, 
other than his residuals of second degree burns for which he 
is currently receiving compensation.

Thus, the Board finds that the evidence received since the 
June 2001 Board decision is not material because, when 
considered alone or with previous evidence of record, the 
evidence does not relate to an unestablished fact necessary 
to substantiate the claim--i.e., the newly added evidence 
does not even contain medical evidence related to a skin 
disability; nor does it associate any skin disability with 
the Veteran's military service.  Therefore, the newly 
received evidence does not raise a reasonable possibility of 
substantiating the claim.  As such, the Board finds that new 
and material evidence to reopen the previously denied claim 
of service connection for a skin disability, has not been 
received, and the application to reopen will therefore be 
denied.

Further, although the Veteran's testimony and statements 
provide greater detail regarding what he believes to be his 
current skin disability and how it was incurred, it is not 
new and material evidence.  The determinative, but missing, 
evidence would be medical evidence that a currently diagnosed 
skin disability is attributable to his period of military 
service.  The Veteran is not competent to provide such 
medical information regarding the nature of a disease or its 
etiology; consequently, his testimony does not raise a 
reasonable possibility of substantiating his claim.

In view of the foregoing, the Board finds that new and 
material evidence to reopen the previously denied claim of 
service connection for a skin disability has not been 
received, and the application to reopen will therefore be 
denied.

IV. Service Connection

Residuals of Left Chest Lipoma

In a December 2002 statement, the Veteran filed a claim of 
service connection for swelling of the left chest wall.  
During his January 2009 Board hearing, the Veteran indicated 
that he wanted the Board to consider the residuals of a 
benign tumor on the left chest wall, which he believed a 
Doctor had determined to be related to Agent Orange exposure.  
As such, the Board has characterized the issue as residuals 
of left chest lipoma rather than swelling of the left chest 
wall, because residuals of a left chest lipoma appear to be 
the disability for which the Veteran seeks service 
connection.

Background

Initially, the Board notes that several CT scans resulted in 
a diagnosis of a benign lipoma of the pectoralis major 
muscle; however, none of the CT scans revealed a benign 
lipoma on the left chest wall.

Specifically, an October 1998 CT scan of the chest found that 
the pectoralis major muscle mass on the right side had a 
fatty density on the CT images and the examiner, P.H., M.D., 
gave an impression of a mass in the right pectoralis major 
muscle which was almost certainly a benign lipoma.  The 
examiner did not diagnose the Veteran with a lipoma of the 
left chest wall.  Dr. H. also noted a few scattered focal 
areas of consolidation in the posterior portion of the left 
lower lobe.  A December 1998 emergency room record noted that 
the Veteran presented complaining of a lump to his right 
shoulder anteriorly, and examination revealed a palpable, 
nontender mobile mass on the right shoulder, and the examiner 
assessed the Veteran with a lipoma.

A January 1999 letter by S.B., M.D. noted that the Veteran 
had been a patient of his since April of 1997, and had been 
evaluated this year and late in 1998 for an area of swelling 
in his left chest wall.  Dr. B. noted that the Veteran was 
referred to surgery for the mass, but that a diagnosis of 
this mass had not, as yet, been elucidated.  Dr. B. noted 
that a computerized axial tomography scan of the chest was 
performed in order to assess the mass; however the only 
finding was multiple patchy areas of congestion in the lower 
lobe of the right lung.

A January 1999 toxicological evaluation by F.F., M.D., noted 
that the chest showed a normal chest wall other than for the 
presence of a muscular type mass in the area between the 
upper right chest wall and the right shoulder.  The examiner 
stated that the chest wall mass was not related to chemical 
exposure at the Veteran's place of employment, which involved 
sheet metal work.

A February 1999 VA examination noted that in addition to 
having a benign lipoma on his right pectoralis muscle, 
physical examination also revealed a small lipoma on the left 
side of his chest.  The examiner, J.G., M.D., diagnosed the 
Veteran with benign lipoma of fairly recent origin, stating 
that there was no service interconnection with this lipoma, 
but rather, it was a random occurrence.  Dr. G. opined that 
there was no reason to suspect that there would be any 
service relation whatsoever to his lipoma, and noted that the 
lipoma created absolutely no physical functional impairment.  
A February 1999 CT scan of the chest resulted in an 
impression of lipoma of the right pectoralis major muscle.

Law and Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303.  
Service connection may also be granted for any injury or 
disease diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d).  Generally, service connection requires (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  Caluza v. 
Brown, 7 Vet. App. 498 (1995).  Further, it is not enough 
that an injury or disease occurred in service; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).

Here, the record shows evidence of a current disability-
specifically, a left chest lipoma.  See February 1999 VA 
examination.  However, the service treatment records (STRs), 
are absent for any complaints or treatment related to the 
left chest, and the January 1968 discharge evaluation 
revealed a normal clinical evaluation for the Veteran's chest 
and lungs.  Regarding continuity of symptomatology, the first 
post-service indication of a left chest lipoma is not until 
February 1999, over 30 years after the Veteran was discharged 
from active duty service.  The Board finds that the absence 
of a diagnosis of left chest lipoma until over 30 years after 
discharge, weighs heavily against the claim.  See Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000) (it is proper to 
consider the Veteran's entire medical history, including a 
lengthy period of absence of complaints); see also Forshey v. 
Principi, 284 F.3d 1335 (Fed. Cir. 2002) ("negative evidence" 
could be considered in weighing the evidence).  Lastly, in 
terms of establishing a nexus to service, Dr. G. in a 
February 1999 VA examination opined that the benign lipoma 
was of fairly recent origin, stating that it was not related 
to service but was rather a random occurrence.  Dr. G. stated 
that there was no reason to suspect that there would be any 
connection whatsoever between the Veteran's military service 
and his lipoma.  Dr. G.'s opinion is uncontradicted by the 
evidence of record.

In summary, although there is evidence of a current 
disability, there is no evidence of in-service diagnosis or 
treatment related to the left chest wall, and there is no 
continuity of symptomatology after discharge as the first 
post-service diagnosis of left chest lipoma was not until 
1999.  Finally, the record does not contain medical evidence 
establishing a nexus between the Veteran's benign left chest 
lipoma and military service.  Lastly, service connection on a 
presumptive basis is not warranted because there is no 
evidence indicating that the Veteran was diagnosed with a 
left chest lipoma within a year of leaving qualifying 
military service.  38 C.F.R. §§ 3.307(a)(3); 3.309(a) (2008).  
As such, after weighing all the evidence of record, including 
the Veteran's own statements, the Board finds that service 
connection for residuals of a left chest lipoma is not 
warranted.

The Board has considered the benefit-of-the-doubt doctrine, 
but finds that the record does not provide even an 
approximate balance of negative and positive evidence on the 
merits.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Therefore, on the basis of 
the above analysis, and after consideration of all the 
evidence, the Board finds that the preponderance of the 
evidence is against this service connection claim.  Any 
current residuals of a left chest lipoma are not traceable to 
an injury or disease incurred in or aggravated during active 
military service.  


ORDER

Entitlement to a rating in excess of 10 percent prior to 
January 6, 1998, for PTSD is denied.

Entitlement to a rating in excess of 50 percent from January 
6, 1998, to December 28, 1998; or a rating in excess of 70 
percent from December 28, 1998, to November 2, 2001, for PTSD 
is denied.

Entitlement to a rating in excess of 10 percent for residual 
scars, status post second degree burns of the face, ears, 
hand, knees and feet is denied.

New and material evidence having not been received to reopen 
the Veteran's claim of service connection for a skin 
disability, the application to reopen is denied.

Service connection for residuals of a left chest lipoma is 
denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


